Cooper, J.,
delivered the opinion of the court.
The appellant could not be charged as garnishee, because *549of bis possession of promissory notes, due by third persons to the defendants Newman & Co. Drake on Attach., sect. 481, and authorities there cited. By the, Code of 1880, sect. 1765, judgments belonging to a defendant in execution may be sold as other goods and chattels, but such judgments cannot be said to be in possession of the attorney by whom they were recovered or are controlled; he cannot surrender them into the possession of the court, and could only satisfy any judgment which might be rendered against him as garnishee by proceeding to collect the judgment for the purpose of appropriating its proceeds to the payment of the judgment against himself. But the court has no power to compel him to so collect and pay over.
Judgment reversed.